UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7156


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE POYNER, a/k/a “Fat Willie,”

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:07-cr-00112-RGD-FBS-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Willie Poyner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Poyner appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. The district court denied Poyner’s

motion on the grounds that he had failed to demonstrate administrative exhaustion. In

United States v. Muhammad, __ F.4th __, No. 20-7520, 2021 WL 4888393, at *2 (4th Cir.

Oct. 20, 2021), this court held that the exhaustion requirement under 18 U.S.C.

§ 3582(c)(1)(A), “is non-jurisdictional and thus subject to waiver.”         Because the

Government did not raise the exhaustion issue, we vacate the district court’s order and

remand for further proceedings in light of Muhammad. We express no view as to the merits

of Poyner’s compassionate-release motion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2